Rejoinder
Claim 57 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 69, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8 September 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Porter Reference and Oral/Dental Silica: The examiner notes that there are many examples of silica being used in a composition intended for the care of the teeth. For example, Porter et al. (US 2012/0052025 A1) (which was cited in the prior communication on 31 August 2021) is one of many references that teach silica in oral care products. Porter et al. (hereafter referred as Porter) is drawn to a composition which may be used as a toothpaste, as of Porter, paragraph 0037. While the abstract of Porter is drawn to a topical composition, Porter also teaches oral compositions in paragraph 0002. Porter teaches silicas intended as abrasive agents in oral products, including those known by the trade name “Zeodent”, as of Porter, paragraphs 0076-0077, along with the tables in paragraphs 0133 and 0161, wherein the table in paragraph 0161 is reproduced below, with arrows added by the examiner pointing to dental silica.

    PNG
    media_image1.png
    553
    398
    media_image1.png
    Greyscale

Nevertheless, there is no indication that the dental silica cited above would inherently have had a surface etched with a Group I metal silicate. There is also no indication that the dental silicas cited above would have had a cationic ion exchange capacity within the claimed range. 
Explanation of Ion Exchange: The examiner notes the following in regard to cationic ion exchange capacity. 
An ion exchange resin is understood to be a solid material comprising ionic groups covalently bound thereto. The covalently bound ionic groups have the opposite 

    PNG
    media_image2.png
    735
    1098
    media_image2.png
    Greyscale

The above-reproduced figure shows that a polymer with cationic groups bound thereto is an anion exchange resin, as of the above-reproduced figure on the right. With regard to the above-reproduced figure on the left, the resin comprises polystyrene sulfonic acid. While the sulfonic acid groups are shown in their neutral form in the above-reproduced picture, the skilled artisan would have understood that the sulfonic acid groups have a pKa in the range of below zero and would have been negatively charged in an aqueous environment. As such, this polymer would have been a cation 
Ion Exchange and Chemical Structure of Instant Claims: The instantly claimed composition comprises a cationic ion exchange capacity within the claimed range. In order to achieve a cation exchange capacity, the composition recited by the instant claims must have anionic groups covalently attached thereto and present at the surface. This is because covalently attached anionic groups are useful for cation exchange; see the section above entitled “Explanation of Ion Exchange.” These anionic groups are the Group I metal silicates, e.g. as of the third line of claim 57.
There is no evidence indicating that silicas for oral/dental compositions, such as those taught by Porter et al. (US 2012/0052025 A1), would have had anionic groups at the surface of the particle and would have been capable of exchanging cations. As such, no rejection over Porter is applicable to the instant claims. The fact that a certain result or characteristic (e.g. the required cationic ion exchange capacity) may occur or be present in the prior art (e.g. the silicas of Porter) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
Ion Exchange Resins in Toothpaste: The examiner conducted a search regarding ion exchange resins in toothpastes. In view of such a search, the examiner found Torrado et al. (WO 02/49588 A2), which was cited in the prior communication on 31 August 2021. Torrado et al. (hereafter referred to as Torrado) is drawn to a dentifrice 
Further study on toothpaste with ion exchange resins was conducted as of Torrado et al. (American Journal of Dentistry, Vol. 17, No. 2, April, 2004, pages 80-84). This reference appears to indicate that ion exchange resins were less successful than commercial toothpaste with regard to stain removal, as of the abstract, with the relevant text reproduced below.

    PNG
    media_image3.png
    194
    1372
    media_image3.png
    Greyscale

In view of the above-reproduced teachings, the skilled artisan would not have been motivated to have used an ion exchange resin in a toothpaste or an oral care product. 
The examiner clarifies that the ion exchange toothpaste being studied by Torrado et al. (American Journal of Dentistry, Vol. 17, No. 2, April, 2004, pages 80-84) appears to be the same as that of Torrado et al. (WO 02/49588 A2). This determination is made in view of Torrado et al. (American Journal of Dentistry, Vol. 17, No. 2, April, 2004, pages 80-84), page 80, right column, first paragraph below abstract, and page 84, right column, footnote #6. As such, the ion exchange toothpaste of Torrado et al. (American Journal of Dentistry, Vol. 17, No. 2, April, 2004, pages 80-84 does not read on the claimed invention for the same reason that the ion exchange toothpaste of Torrado et al. (WO 02/49588 A2) does not read on the claimed invention.
Pinto and Ahrland References: As relevant prior art, the examiner cites Pinto et al. (Journal of the Brazilian Chemical Society, Vol. 11 No. 4, 2000, pages 355-360). Pinto et al. (hereafter referred to as Pinto) is drawn to a compound separated via chromatography using silica gel and potassium hydroxide, as of Pinto, page 355, title and abstract. Pinto provides analysis of the product produced by potassium hydroxide treated silica gel, as of Pinto, page 357, right column and page 358, left column, Table 1, which is reproduced below.

    PNG
    media_image4.png
    580
    662
    media_image4.png
    Greyscale

As best understood by the examiner, Silica-2 and Silica-3 are potassium hydroxide treated silica, whereas Silica-1 is untreated silica.
The instant specification appears to indicate that treatment of silica with base results in the claimed product; see the instant specification as of at least page 24, Example 4, and page 4, figure at the top of page. As such, there may be a reasonable expectation for the skilled artisan to have expected that the silica of Pinto would have had the required Group I metal silicate shell and/or ion exchange capacity. 
Claims 57 and 74 require the presence of at least one of anti-caries agents, abrasives, sweetening agents, flavor agents, anti-calculus agents, at least one orally acceptable source of fluoride agents, or an active agent for treatment of a condition or disorder of hard or soft tissue of the oral cavity. There would have been no motivation for the skilled artisan to have included these elements in the composition of Pinto because the intended use of Pinto is for the silica to be used as a chromatography column stationary phase rather than for oral care. Therefore, the skilled artisan would not have been motivated to have modified Pinto to have further included the required at least one of anti-caries agents, abrasives, sweetening agents, flavor agents, anti-calculus agents, at least one orally acceptable source of fluoride agents, or an active agent for treatment of a condition or disorder of hard or soft tissue of the oral cavity to the silica of Pinto to form an oral care composition.
In a similar vein, the examiner cites Ahrland et al. (Acta Chemica Scandanavica, Vol. 14, 1960, pages 1077-1090). Ahrland et al. (hereafter referred to as Ahrland) is drawn to silica as a weak cation exchange resin, as of Ahrland, page 1077. The language used by Ahrland is of an ion exchange resin of the weak acid type; however, this is understood to be a weak cation exchange resin, as the ions being exchanged by Ahrland are cations. Ahrland appears to emphasize exchanging ions found in nuclear fission products (i.e. nuclear waste). However, Ahrland does not read on the instant claims because Ahrland is not an oral care composition, and there would have been no motivation for the skilled artisan to have added at least one of anti-caries agents, 
Supelco Reference: The examiner completed an additional search for ion exchange resins. One document found in such a search, that has not previously been cited, is Supelco (http://www.supelco.com.tw/B-11-Resins.pdf accessed 13 December 2021, pages 429-456). This document is taken from a catalog of products sold by the Supelco company, which is a company which specializes in materials for column chromatography including high performance liquid chromatography. This is particularly relevant to the currently pending application because one type of chromatography is ion exchange chromatography, which utilizes a stationary phase capable of ion exchange.
Supelco lists cation exchange media on pages 449-453. The strong cation exchange media taught by Supelco appears to be made of polystyrenes, mostly derivatized with sulfonic acid groups as of Supelco, page 449, relevant text reproduced below. (The examiner notes that the term “strong” here refers to the fact that the stationary phase comprises a strong acid and/or a conjugate base thereof).

    PNG
    media_image5.png
    908
    915
    media_image5.png
    Greyscale

The weak cation exchange media of Supelco appears to be polyacrylates, as of Supelco, page 452 relevant text reproduced below. (The examiner notes that the term “weak” here refers to the fact that the stationary phase comprises a weak acid and/or a conjugate base thereof).

    PNG
    media_image6.png
    399
    922
    media_image6.png
    Greyscale

As such, the teachings of Supelco appear to lend support to the position that anionically derivatized silica particles are not commonly used commercially in cation exchange applications in chromatography.
The teachings of Supelco are also relevant in that they indicate that the term “meq/g” as a measure of ion exchange capacity is a term of art. Supelco teaches ion exchange capacities of 3.6-5.6 meq/g for strong cation exchangers, as of Supelco, page 449, and ion exchange capacities of 9-11 meq/g for weak cation exchangers, as of Supelco, page 452.
Holcomb Reference: As an additional relevant reference, the examiner cites Holcomb (US Patent 5,658,573), which was previously cited in the file record of the instant application. Holcomb is drawn to silica particles treated with hydroxide ion in the form of sodium hydroxide, as of Holcomb, e.g. column 3 lines 27-53.
Holcomb differs from the instantly claimed invention because Holcomb does not teach one of the required anti-caries agents, abrasives, sweetening agents, flavor agents, anti-calculus agents, at least one orally acceptable source of fluoride ions, or an active agent for treatment of a condition or disorder of the hard or soft tissue of the oral 
Claim 62: With regard to claim 62, the recited claim language of presenting different numerical ranges is not indefinite for reciting broad and narrow numerical ranges, as these numerical ranges are presented as alternatives. The recitation of a Markush group including both broad and numerical ranges in the same Markush group is not indefinite. For example, the Markush group, "selected from the group consisting of amino, halogen, nitro, chloro and alkyl" should be acceptable even though "halogen" is generic to "chloro." See MPEP 2173.05(h)(I), second to last paragraph in section. In this case, a Markush group reciting a range of 5 nm to 50 µm and e.g. 10 µm to 15 µm as alternatives is acceptable, even though the range of 5 nm to 50 µm is generic to the range of 10 µm to 15 µm. As these numerical ranges are clearly presented as alternatives, there is no lack of clarity about what numerical ranges are recited by the claim.
US Patent 10,369,091 – No Double Patenting Rejection: The examiner notes that a double patenting rejection over the claims of US Patent 10,369,091 was previously written in the office action on 19 April 2021. Nevertheless, this rejection has been withdrawn for at least the following reasons.
The instant claims are drawn to an oral care composition comprising a core shell silica particle with a core made of a Group I metal silicate, an oral care active agent, and wherein the core shell particle has a cationic ion exchange capacity in the range of 0.5 meq/g to 5 meq/g.
The claims of the ‘091 patent are drawn to a method of making an oral care composition comprising a core shell silica particle. This method comprises mixing silica particles with base until the conductivity has dropped below a certain level. The claims of the ‘091 patent are silent as to the cationic ion exchange capacity of the silica particles made by such a method.
The claims of the ‘091 patent differ from the instant claims because the claims of the ‘091 patent are drawn to a method of making a composition. In contrast, the instant claims are drawn to a composition and a method of administering said composition. 
Additionally, the instant claims require that the core shell silica particles have a cationic ion exchange capacity of from 0.5 to 5.0 meq/g. This is not recited by the claims of the ‘091 patent. There would have been insufficient evidence in the claims of the ‘091 patent itself that the particles that would have been made by the method of the claims of the ‘091 application would have inherently had the required ion exchange capacity. The fact that a certain result or characteristic (e.g. forming particles with the recited cationic ion exchange capacity) may occur or be present in the product made by the method of 
The examiner also notes that the claims of the ‘091 patent do not provide motivation for the skilled artisan to have modified the particles produced by the method of the ‘091 patent to have had the required ion exchange capacity.
Case 15/106,426 – No Double Patenting: The examiner additionally notes copending case 15/106,426, which has overlapping inventors with the instant application. The instant claims and the claims of the ‘426 application are similar; however, no provisional double patenting rejection has been written over the claims of the ‘426 application for at least the following reasons.
The claims of the ‘426 application are drawn to a particle comprising a silica core etched with a metal silicate. However, the claimed particles are etched with a Group I metal (i.e. alkali metal) silicate, whereas the particles of the claims of the ‘426 application are etched with a zinc silicate in combination with an alkali metal silicate. There would have been no motivation for the skilled artisan to have substituted an alkali metal in place of the zinc of the claims of the ‘426 application to have made a product substituted only by an alkali metal silicate and not by a zinc silicate. 
Additionally, the skilled artisan would have expected that the composition recited by the claims of the ‘426 application would not have had the required ion exchange capacity. Even if, purely en arguendo, the silica particle itself in the claims of the ‘426 application was the same as that of the instant claims, the silica particle with a silicate shell of the claims of the ‘426 application is combined with zinc, whereas the silica particle of the instantly claimed invention is combined with alkali metal. As such, the 
As such, the skilled artisan would have expected that the composition of the claims of the ‘426 application would have formed a precipitate comprising zinc cations and the core-shell silica particle anions. The skilled artisan would have expected that this combination would not have been able to have zinc cations exchanged with other cations in an aqueous environment due to the lack of solubility of zinc cations when combined with the silicate shell of the particle. As such, the skilled artisan would not have expected the particle recited by the claims of the ‘426 application to have had the required cationic ion exchange capacity.
Also, the claims of the ‘426 application do not recite the required at least one of anti-caries agents, abrasives, sweetening agents, flavor agents, anti-calculus agents, at least one orally acceptable source of fluoride agents, or an active agent for treatment of a condition or disorder of hard or soft tissue of the oral cavity. There would have been no motivation in the claims of the ‘426 application to have included this feature because there is no recitation in the claims of the ‘426 application that the composition recited by the ‘426 application is being used for oral care.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimers
The terminal disclaimers filed on 16 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,596,084 and US application serial number 15/106,412 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612